Citation Nr: 1419705	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for coronary artery disease, assigning an initial 30 percent disability rating.  (By a rating decision issued in November 2010, the RO granted the Veteran a temporary total disability rating effective from March 7, 2011, to July 1, 2011, and continued the 30 percent disability rating thereafter.  Because the 100 percent rating in effect from March 7, 2011, to July 1, 2011, represents the highest schedular award available for that period, the Board will not disturb the rating for that period.)

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board further notes that the Veteran has indicated on multiple occasions, including at his September 2012 hearing, that he is unable to work due at least in part to his service-connected coronary artery disease.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claim on appeal.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a higher initial rating for coronary artery disease.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  This law eliminated the concept of a "well-grounded" claim. To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the law and regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The record reflects that the Veteran underwent VA examination most recently in August 2011 to assess the current severity of his coronary artery disease.  Report of that examination reflects that the Veteran complained of increased shortness of breath and fatigue.  He stated that he could walk only one-quarter mile without becoming short of breath and needing to rest.  He also stated that he was no longer able to take the trash out, a 300-yard walk round trip, and reported that he had retired early due to the fatigue from his coronary artery disease.  Physical examination found no congestive heart failure or any heart disease other than coronary artery disease.  Cardiac examination was normal, although the Veteran was noted to be on continuous medication.  The examiner diagnosed the Veteran with coronary artery disease and ischemic heart disease status post myocardial infarction and stent placement, with the primary complaints of a lack of stamina, weakness, and fatigue.  His ejection fraction was greater than 50 percent, although his estimated METs were 3 or less.  However, the examiner opined that this was "less likely indicative of cardiac function and is more likely due to a combination of other medical problems including possible side effects of his medication."  

The Veteran testified at the September 2012 hearing before the undersigned Veterans Law Judge that his symptoms had not improved since the March 2011 myocardial infarction.  He complained of fatigue and shortness of breath on "very moderate exertion" and stated that he would be unable to climb stairs or walk one block without experiencing fatigue and needing to rest.  He stated that he was unable to go fishing with his children and grandchildren and that he had retired from his job early due to fatigue from his coronary artery disease.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the August 2011 VA examination but notes that the examiner failed to fully explain his finding that the Veteran's estimated METs level of 3 or less was due not solely to his coronary artery disease but also to "other medical problems" and medication he was taking.  In particular, the Board notes that it is unclear whether the examiner was attributing these findings to medication the Veteran takes for his coronary artery disease or for other disorders.  As such information is crucial to the Board's understanding of the level of severity of the Veteran's coronary artery disease, remand is required to have a VA examiner clarify these matters.  

The Board thus finds that in light of the above-noted information, another VA examination is needed to provide current findings with respect to the Veteran's service-connected coronary artery disease, in particular a discussion of what factors specifically have led to the Veteran's estimated METs level of 3 or less as found by the August 2011 VA examiner.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A.

Regarding the question of entitlement to a TDIU rating, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including in his March 2011 notice of disagreement and at his September 2012 hearing, that he was no longer able to work and had retired early due to his service-connected disabilities, in particular his coronary artery disease.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased-rating claim.  Rice, supra.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327  F.3d 1339 (Fed. Cir. 2003). The Board therefore must remand the case because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the agency of original jurisdiction (AOJ) must obtain a medical opinion addressing the effect of the Veteran's service-connected disabilities on his unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim entitlement to a TDIU rating.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  

Cardiovascular examination-The Veteran must be scheduled for cardiovascular evaluation by a physician with sufficient expertise to determine the severity of the Veteran's service-connected disability.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the physician designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  

If not medically contraindicated, the examiner should conduct an exercise test to determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops must be provided instead, and an explanation given for why METs testing is not indicated.  The examiner must also discuss in detail what factors contribute to any estimated METs level, including whether medication for the Veteran's coronary artery disease is a contributing factor.

If only some of the Veteran's symptoms or decreases in heart function are due to his service-connected coronary artery disease-including to the medication prescribed to treat the disorder-the examiner must provide a best estimate of the workload (expressed in METs) that causes in dyspnea, fatigue, angina, dizziness, or syncope due solely to service-connected disease.  The examiner must also note whether any hypertrophy or dilatation is due to service-connected disease, as opposed to other disability. 

The examiner must also report whether there is evidence of active valvular infection, chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year due to service-connected disease.  The examiner must also note the percentage of ejection fraction due to left ventricular dysfunction and must also determine whether there is evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray that is traceable to the service-connected disease process.  The examiner must also state whether continuous medication is required.

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to service-connected disability, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

3.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



